DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is in response to the amendments/remarks filed on 06/24/2022. Claims 6-10 are pending; claim 6 has been amended.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/24/2022 has been considered by the examiner.

Response to Amendment/Argument
The previous specification objection has been withdrawn in light of the amendment to the specification. 
The previous drawing objections have been withdrawn in light of the remarks on page 5.
Applicant’s arguments with respect to the rejections under 35 USC §102 have been considered but are moot in view of a new ground(s) of rejection (see rejection below).


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 6-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hartz (US 4548306)
Hartz discloses:
Claim 6: A friction engaging device (fig.1) comprising: 
a plurality of first plates (52) slidably fitted to an outer periphery side (12/18) cylindrical member (col.2 lines 60-66), 
a plurality of second plates (54) slidably fitted to an inner periphery side (14/20) cylindrical member (col.2 line 68-col.3 line 4), 
a piston (28) pushing the first plates and the second plates by moving in an axial direction (col.3 lines 11-16), 
a biasing member (46) applying a bias force to the piston in the axial direction (col. 2 lines 57-59), and 
a plate member (44) supporting a first end (right end) of the biasing member, wherein the plate member slides in the axial direction in a state where the plate member is fitted to either one of the outer periphery side cylindrical member and the inner periphery side cylindrical member with splines (col.2 lines 45-50, fitted to outer side member with splines 18), 
and the plate member is positioned by being pressed against the piston by the biasing force of the biasing member (col.2 lines 50-59).
Claim 7: wherein a second end of the biasing member is supported by a member (42) integrally rotating with the either one of the outer periphery side cylindrical member and the inner periphery side cylindrical member (integrally rotating with the outer periphery side member, as shown).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hartz (US 4548306) in view of Codlin (US 2904149)
Claim 8: Haka does not disclose wherein the plate member is fitted to the inner periphery side cylindrical member.
	 Codlin teaches friction engaging device (Fig.1) having a plate member (74) is fitted to inner periphery side (72) cylindrical member.
It would have been obvious to one skilled in the art at the time the invention was filed to have a plate member of Hartz fitted to inner periphery side cylindrical member as taught by Codlin since it appears that by having the plate fitted to inner periphery side cylindrical member the invention of Haka would perform the same way and equally well. Also, it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art. In re Einstein, 8 USPQ 167. See also In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955) and MPEP § 2144.04.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hartz (US 4548306) in view of Yamamoto (US 4540077)
Claim 9: Hartz does not disclose wherein 34883-2005-3533.1Atty. Docket No. 050374-0365an oil that has passed through a space on a side of the plate member flows to the first plates and the second plates.
	 Yamamoto teaches a wet multiplate clutch (Fig.1, title) an oil (e.g. oil) that has passed through a space on a side of the plate member (4) flows to the first plates and the second plates (5 and 6).
It would have been obvious to one skilled in the art at the time the invention was filed to have an oil that has passed through a space on a side of the plate member flows to the first plates and the second plates as taught by Yamamoto so that it could effectively cool down the friction clutch. 

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Haka (US 5330038) in view of Hartz (US 4548306)
Claim 10: Haka discloses wherein a friction engaging device is a lock-up clutch (10, Fig.1) of a torque converter (col.1 line 53).
Hartz teaches the friction engaging device as appeared in claim 6.
It would have been obvious to one skilled in the art at the time the invention was filed to placing the friction engaging device as taught by Hartz in torque converter of Haka as an obvious matter of design choice since it would perform equally well, since both devices are known in the art and by placing a friction clutch device in a torque converter environment, both devise would work the same as they did before with predictable results.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Park (KR 20140080092) discloses clutch plate 42,41; piston 44; spring 84 and splines. Raisch (EP3239549) discloses clutch plates and splines 14. Atkinson (US 4649771) discloses clutch plates, piston 66 and splines. Kasuya (US 5931275) discloses clutch plates slidably fitted to outer periphery and inner periphery side cylindrical member; piston 33 and splines 53a.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lillian T Nguyen whose telephone number is (571)270-5404. The examiner can normally be reached Monday-Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571) 270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LILLIAN T NGUYEN/Examiner, Art Unit 3659 

/DAVID R MORRIS/Primary Examiner, Art Unit 3659